Citation Nr: 1500194	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-40 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than February 3, 2003 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney 


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1965 to October 1967, including service in Vietnam. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which implemented the Board's decision granting TDIU and assigned an effective date of February 3, 2003.  The Veteran appealed the RO's decision to assign that effective date, and the matter is now before the Board.

This case was previously before the Board in June 2011, and the Board remanded the matter to the RO via the Appeals Management Center (AMC) for referral to the Director of Compensation Service (Director) for adjudication of the extra-schedular claim for TDIU and an issuance of a supplemental statement of the case (SSOC) readjudicating the Veteran's claim for an earlier effective date.  The RO referred the matter in January 2012, the Director made a determination on the matter in March 2012, and the RO readjudicated the matter in a December 2013 SSOC.  The Board finds that there has been substantial compliance with its June 2011 remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran filed an informal claim for TDIU for post-traumatic stress disorder (PTSD) on June 16, 1997.

2.  After affording the Veteran the benefit of the doubt, the Veteran was unable to secure or follow gainful employment as a result of his service-connected PTSD disability from June 16, 1997. 


CONCLUSION OF LAW

The criteria for an effective date prior to February 3, 2003 for the grant of a TDIU rating have been met.  38 U.S.C.A. § 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to an effective date of June 16, 1997 for the grant of TDIU.  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In certain circumstances, the date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2014).  Also, in certain circumstances, the date of VA outpatient or hospital examination, or the date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  

A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  See 38 C.F.R. § 3.151(a) (2014).  Furthermore, VA is not automatically required to treat every compensation claim as also being a pension claim or vice versa; rather, VA has to exercise discretion under 38 38 C.F.R. § 3.151(a) in accordance with the contents of the application and the evidence in support of it.  See Stewart v. Brown, 10 Vet. App. 15 (1997).

As it pertains to TDIU claims, the Court of Appeals for Veterans Claims (Court) has held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.

The current effective date assigned for the Veteran's award of TDIU is February 3, 2003, the date he filed a formal claim for TDIU and his combined disability rating met the schedular requirements detailed in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(a) (2014).  However, in a letter written by the Veteran's representative that was received by the Board on February 3, 2003, and in many other statements in support of the Veteran's claim, the Veteran and his representative asserted that he filed a claim for TDIU on June 16, 1997.  Specifically, he and his representative allege that the June 16, 1997 statement in support of claim form (VA Form 21-4138) included a formal claim for pension for unemployability due to non-service connected disorders, and an implied claim for TDIU for service-connected disabilities.  He alleges that this filing contains an implied claim for TDIU because VA Form 21-4138 stated that he was unemployable due to his PTSD and a report from a psychiatrist diagnosing the Veteran with a PTSD was attached to the VA form.  

Given the contents of the VA form and other evidence of record, particularly the Veteran's statements in the form and the psychiatrist's report that was attached, the Board determines that the June 1997 VA Form 21-4138 contained an informal claim for compensation for TDIU for PTSD in addition to the formal claim for pension for unemployability due to non-service connected disorder.  Thus the Board finds that the Veteran filed an informal claim for TDIU for PTSD on June 16, 1997.

Next, the Board must determine whether the Veteran is entitled to a grant of TDIU from June 16, 1997 to February 3, 2003, the date he was granted TDIU.  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. § 4.16(a). 

VA regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  Id. 

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  This extra-schedular consideration must include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id. 

Initially, the Board notes that in 1997, the Veteran was service-connected for residuals of an eye injury that was noncompensable, but he was not service-connected for any other disability.  However, service connection has been granted for PTSD by way of an April 2001 rating decision in which the RO assigned a noncompensable evaluation effective February 13, 1989, a 10 percent evaluation effective September 9, 1994, a 100 percent evaluation for the period effective July 19, 1995 because of hospitalization over 21 days, a 10 percent evaluation effective January 1, 1996, a 30 percent evaluation effective August 6, 1997 and a 50 percent evaluation effective November 3, 1999.  Because the Veteran did not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) during the applicable time period from June 1997 to February 2003,  extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b) is applicable in his case.  Therefore, the Board will address the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on extra-schedular TDIU claim.  Id. 

Initially, the Board notes that the record does not show that service-connected residuals of an eye injury, which is rated at 0 percent disabling, had an impact on the Veteran's unemployability during the applicable time period.  However, the record is replete with evidence of PTSD symptomatology showing that PTSD rendered him unable to secure and follow a substantially gainful occupation during this time period.  

Beginning from the time the Veteran filed his formal claim for pension benefits and informal claim for TDIU, he has continuously asserted that he was unemployable, primarily due to his PTSD symptoms.  In the June 1997 informal TDIU claim, he indicated that he had worked from January 1996 to December 1996 and from January 1997 to March 1997.  He stated that PTSD symptomatology, including anxiety attacks, caused him to be fired from each job.  In an August 1995 psychology progress note, he is noted as saying that he was self-employed since 1988 and that he ended employment in 1995 due to his PTSD issues.  A September 1998 statement from a social worker indicated that the Veteran had been fired from numerous jobs and was only working at a menial job one day a week.  

The medical and social work evidence of record also indicated that the Veteran was intermittently homeless and struggled to keep part-time employment, beginning before June 1997.  The record shows that he was employed as a trucker, surveyor, worker in a machine shop, driver at a car auction, and that he worked in menial jobs like cutting grass.  An August 2004 private psychological evaluation shows in detail the Veteran's work history, including that he was a self-employed contractor from 1989 to 1994 and that he last worked in 1997.  He has continuously asserted that his PTSD symptoms interfere with his ability to work and hold a job. 

In May 1995, a VA psychologist diagnosed the Veteran with PTSD, assigned a Global Assessment of Functioning (GAF) score of 50, and noted that his symptoms at the time included daily intrusive thoughts of Viet Cong and nightmares.  In an August 1996 report by a social worker, the Veteran reported that he sees Viet Cong everywhere.  He told a psychiatrist in September 1996 that he was working as a dishwasher for approximately 15 hours a week; however, this doctor came to the conclusion he was totally and permanently disabled due to chronic PSD.  Likewise, a lay statement from an employer in November 1996 noted the severity of the Veteran's PTSD symptoms and their interference with his work.

A July 1997 lay statement from a friend detailed the Veteran's irregular sleeping habits, homelessness, and problems with keeping steady work. 

A VA examination from November 1999 showed a diagnosis of PTSD and a GAF score of 55.  The examiner noted that the highest GAF score in the last year was 50, and opined that the Veteran's professional abilities are impaired which is related to his thought impairment, poor impulse control, anger, and difficulty concentrating.  The examiner also noted that the Veteran said that he had not been able to work for the past 12 months due to his inability to be around others and his constant preoccupation with Vietnam flashbacks and difficulty concentrating. 

In July 2001, a nurse noted that the Veteran was taking medication to combat PTSD symptoms and that he continued to have problems with sleeplessness, bad dreams, flashbacks, and dreams of suicide.  She also noted that he had a suicide attempt in the past and a history of anxiety attacks. 

In December 2002, a social worker diagnosed the Veteran with PTSD and assigned a GAF score of 35.  She noted that he appeared to be struggling with a number of issues relating to his PTSD, particularly in regard to family relationships and social relationships.  The same social worker assigned a GAF score of 41 in January 2003.  However, a VA doctor came to different conclusions concerning the severity of the Veteran's symptoms in the same month when he assigned a GAF score of 70 and noted that the Veteran did not have bad dreams or nightmares or any behavioral problems.  This doctor also saw the Veteran in March 2003 and again assigned a GAF score of 70 during which the Veteran indicated that he was unemployed and living in his sister's basement.  The Board notes that the record contains evidence that the Veteran might not have been as forthcoming with his symptomatology during sessions with this doctor. 

In February 2003, the Veteran filed a formal claim for TDIU in which he stated that his PTSD symptoms became so severe that he was unable to work from December 1994.  He also stated that he completed four years of high school as the highest level of education he attained and that he received his GED while in service.  He also stated that he did not receive any additional vocational training after becoming disabled in December 1994.  Thus, the Veteran's employment prospects were limited outside of the type of work he had previously performed, such as trucking, dishwashing, and home repair.  The record shows that he was unable to maintain that type of employment due to his PTSD symptoms. 

In an April 2004 VA PTSD examination report, the examiner indicated a diagnosis of PTSD and personality disorder, not otherwise specified (NOS), with antisocial traits.  He assigned a GAF score of 61.  The examiner noted that the Veteran's level of reported PTSD symptoms alone did not appear to support findings of unemployability.  The examiner attributed his unemployability at least equally to the Veteran's personality disorder, NOS.  

However, a private psychiatrist came to a different conclusion in August 2004, when he specifically noted that there was no evidence that the Veteran suffered from a personality disorder, NOS, with antisocial traits.  The psychiatrist opined that the Veteran was unemployable solely due to his PTSD, and he assigned a GAF score of 35 and noted that the highest GAF score in the previous 12 months was 38.  The Board notes that this evaluation consists of a very thorough detailing of the Veteran's work history, symptoms, and responses.  The Board finds this evaluation, and the psychiatrist's opinion contained therein, to be highly probative due to its thorough review of the Veteran's work and educational history  and its proper support and in-depth rationale. 

Overall, medical evidence, to include VA examinations  in July 1997, November 1999, and April 2004, demonstrate consistent PTSD symptomatology of anger, irritability, violence, occasional suicidal thoughts, reliving combat experiences, anxiety, isolation, guilt, intrusive thoughts, inability to concentrate, nightmares, and poor impulse control.

W-2 statements and Social Security Administration (SSA) records show that the Veteran earned well below the poverty line each year in the applicable time period until he ceased working altogether.

Furthermore, in April 2007, the Veteran had a hearing before the Board concerning matters not on appeal here.  During the hearing, the Veteran and his representative again reiterated their statements that the Veteran's PTSD symptomology caused him to be unemployable as far back as December 1994. 

The Board acknowledges that the psychological examinations from April 2004 and August 2004, as well as the April 2004 Board hearing, occurred after the applicable time period on appeal; however, these records are pertinent evidence of the Veteran's PTSD symptoms and his employability status because they discuss the Veteran's work history and his symptomatology during the applicable time period. 

The Board remanded this extra-schedular claim to the RO for a referral to the Director in a June 2011 decision because the Board is prohibited from assigning a TDIU claim in the first instance.  See 38 C.F.R. § 4.16(b).  The Director denied the extra-schedular claim in a March 2012 decision.  In a brief received by the Board in September 2014, the Veteran's representative contended that the RO failed to inform the Director that the Board already determined in December 2004 that the Veteran was unemployable by reason of his PTSD disability during the period from June 1997 to April 2001, and thus, the Director readjudicated that time period in contravention to the law of the case doctrine.  

The Board notes that despite the decision of the Director, the Board may still assign an extra-schedular TDIU rating if it finds that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.  See Henderson ex rel. Henderson v. Shinseki, 131 S. Ct. 1197, 1200 (2011) (describing VA's two-step process for adjudicating claims and noting that if a veteran is dissatisfied with a decision at the RO level, a veteran can obtain de novo review by the Board).  Furthermore, the Board also notes that the representative's reliance on the law of the case doctrine is misguided in this case because that doctrine stands for the proposition that an earlier determination by an appellate court is binding upon any administrative tribunal subject to the decision of that court.  See Means v. Brown, 9 Vet. App. 482, 483 (1996).  Since no appellate court has made any prior determinations in the Veteran's case that are binding on the Board, the law of the case doctrine is inapplicable in this instance. 

Nonetheless, given the Veteran's PTSD symptoms, high school education, employment history which ended in 1997, and lack of additional vocational attainment after 1994, the Board concludes that the evidence is at least in equipoise that the Veteran was unable to secure or follow gainful employment as a result of his service-connected PTSD disability from June 16, 1997.  In light of the foregoing evidence and after affording the Veteran the benefit of the doubt, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.16(b).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim for an earlier effective date for TDIU.  Because this decision constitutes a full grant of the benefit sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

An earlier effective date of June 16, 1997 for the grant of a TDIU rating is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


